DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The Rejections
Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. (U.S. Pat. No. 5,451,543).
Lin discloses, as seen in Figures 1-3, an integrated circuit structure having
(1) a first dielectric layer (16’’’) over a substrate (12), the first dielectric layer (16’’’) comprising a first dielectric material (16’’’) extending from a first side an upper surface of the first dielectric layer (16’’’) distal from the substrate (12’’) to a second side lower surface of the first dielectric layer (16’’’) opposing the first side upper surface; 

a conductive line (10) in the first dielectric layer (16’’’), the conductive line (10) comprising a first conductive material (10), an upper surface of the conductive line (10) being closer to the substrate (12’’) than the upper surface of the first dielectric layer (16’’’); 
a metal cap (38) in the first dielectric layer (16’’’), the metal cap (38) being over and physically connected to the conductive line (10), the metal cap (38) comprising a second conductive material (38) different from the first conductive material (10), wherein a first width of the metal cap (38), measured between opposing sidewalls of the metal cap (38) along a first direction parallel to a major upper surface of the substrate (12’’), is larger than a second width of the conductive line (10) measured between opposing sidewalls of the conductive line (10) along the first direction; and 
a via in the second dielectric layer (16’’’’) and physically connected to the metal cap (38), the via comprising the second conductive material (10’’’) (see Figures 1-3); 
(2) wherein an upper surface of the metal cap (38) is level with the upper surface of the first dielectric layer (16’’’) (see Figures 1-3); 
(4) wherein the metal cap (38) has sidewalls that are perpendicular to the upper surface of the conductive line (10) (see Figures 1-3); 
(9) wherein the via physically contacts the second dielectric layer (16’’’’) (see Figures 1-3).

s 1-2, 4, 9, 11-13, 15, 21-22 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Pat. No. 6,156,640).
Tsai discloses, as seen in Figures 3-8, a damascene process having
(1) a first dielectric layer (104) over a substrate (100), the first dielectric layer (104) comprising a first dielectric material (104) extending from a first side an upper surface of the first dielectric layer (104) distal from the substrate (100) to a second side lower surface of the first dielectric layer (104) opposing the first side upper surface; 
a second dielectric layer (112) over the first dielectric layer (104); 
a conductive line (102) in the first dielectric layer (104), the conductive line (102) comprising a first conductive material (102), an upper surface of the conductive line (102) being closer to the substrate (100) than the upper surface of the first dielectric layer (104); 
a metal cap (108) in the first dielectric layer (104), the metal cap (108) being over and physically connected to the conductive line (102), the metal cap (108) comprising a second conductive material (108) different from the first conductive material (102), wherein a first width of the metal cap (108), measured between opposing sidewalls of the metal cap (108) along a first direction parallel to a major upper surface of the substrate (100), is larger than a second width of the conductive line (102) measured between opposing sidewalls of the conductive line (102) along the first direction; and 
a via in the second dielectric layer (112) and physically connected to the metal cap (108), the via comprising the second conductive material (118) (see Figures 3-8); 
(2) wherein an upper surface of the metal cap (108) is level with the upper surface of the first dielectric layer (104) (see Figures 3-8); 
(4) wherein the metal cap (108) has sidewalls that are perpendicular to the upper surface of the conductive line (102) (see Figures 3-8); 
(9) wherein the via physically contacts the second dielectric layer (112) (see Figures 3-8); 
(11) a substrate (100); 
a first dielectric layer (104) over the substrate (100), the first dielectric layer (104) being a single layer; 
a conductive feature (102/108) in the first dielectric layer (104), the conductive feature (102/108) comprising a first conductive material (102/108), a first surface of the conductive feature (102) distal from the substrate (1000) being closer to the substrate (100) than a first surface of the first dielectric layer (104) distal from the substrate (100); 
a second dielectric layer (112) over the first dielectric layer (104) and the conductive feature (102/108); and 
a conductive plug (118) having an upper portion (NO LABEL) and a lower portion (NO LABEL), the upper portion (NO LABEL) and the lower portion (NO LABEL) comprising a second conductive material (118) different from the first conductive material (102/108), the upper portion (NO LABEL) of the conductive plug (118) disposed in the second dielectric layer (112), the lower portion (NO LABEL) of the conductive plug (118) extending into the first dielectric layer (104) and being 
(12) wherein the lower surface of the lower portion (NO LABEL) of the conductive plug (118) covers the entire first surface of the conductive feature (102/108) (see Figures 1-8); 
(13) wherein the conductive plug (118) is in physical contact with the second dielectric layer (112) (see Figures 1-8); 
(15) wherein the upper portion (NO LABEL) of the conductive plug (118) has a first volumetric mass density that is higher than a second volumetric mass density of the lower portion (NO LABEL) of the conductive plug (118) (see Figures 1-8); 
(21) a first dielectric layer (104) over a substrate (100), the first dielectric layer (104) comprising a first dielectric material (104) that extends continuously without an interface from an upper surface of the first dielectric layer (104) distal from the substrate (100) to a lower surface of the first dielectric layer (104) facing the substrate (100); 
a second dielectric layer (112) over the first dielectric layer (104); 
a conductive line (102) in the first dielectric layer (104), the conductive line (102) comprising a first conductive material (102), an upper surface of the conductive line (102) distal from the substrate (100) being disposed between the upper surface of the first dielectric layer (104) and the lower surface of the first dielectric layer (104); 

a via in the second dielectric layer (112) and physically connected to the metal cap (108), the via comprising the second conductive material (118) (see Figures 3-8); 
(22) wherein a lower surface of the metal cap (108) facing the substrate (100) physically contacts the conductive line (102) (see Figures 3-8); 
(25) wherein a first material (102) density of the via is higher than a second material density of the metal cap (108) (see Figures 3-8);
(26) wherein the second conductive material (118) extends continuously without an interface from an upper surface of the via distal from the substrate (100) to a lower surface of the metal cap (108) contacting the conductive line (102) (see Figures 3-8); 
(27) wherein the via has an inner portion and an outer portion around the inner portion, the outer portion in physical contact with the second dielectric layer (112), wherein the outer portion of the via and the inner portion of the via comprise the second conductive material (118), and a first material density of the outer portion is higher than a second material density of the inner portion (see Figures 3-8).

s 1-2, 4, 8-9, 21-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (U.S. Pat. App. Pub. No. 2004/0147100).
Jang discloses, as seen in Figures 1-10, a damascene process with
(1) a first dielectric layer (16) over a substrate (10), the first dielectric layer (16) comprising a first dielectric material (16) extending from a first side an upper surface of the first dielectric layer (16) distal from the substrate (10) to a second side lower surface of the first dielectric layer (16) opposing the first side upper surface; 
a second dielectric layer (24) over the first dielectric layer (16); 
a conductive line (12) in the first dielectric layer (16), the conductive line (12) comprising a first conductive material (12), an upper surface of the conductive line (12) being closer to the substrate (10) than the upper surface of the first dielectric layer (16); 
a metal cap (14) in the first dielectric layer (16), the metal cap (14) being over and physically connected to the conductive line (12), the metal cap (14) comprising a second conductive material (14) different from the first conductive material (12), wherein a first width of the metal cap (14), measured between opposing sidewalls of the metal cap (14) along a first direction parallel to a major upper surface of the substrate (10), is larger than a second width of the conductive line (12) measured between opposing sidewalls of the conductive line (12) along the first direction; and 
a via in the second dielectric layer (24) and physically connected to the metal cap (14), the via comprising the second conductive material (34) (see Figures 1-10); 
(2) wherein an upper surface of the metal cap (14) is level with the upper surface of the first dielectric layer (16) (see Figures 1-10); 
(4) wherein the metal cap (14) has sidewalls that are perpendicular to the upper surface of the conductive line (12) (see Figures 1-10); 
(8) further comprising an etch stop layer (22) between the first dielectric layer (16) and the second dielectric layer (24), wherein the via extends through the etch stop layer (22) (see Figures 1-10); 
(9) wherein the via physically contacts the second dielectric layer (24) (see Figures 1-10); 
(21) a first dielectric layer (16) over a substrate (10), the first dielectric layer (16) comprising a first dielectric material (16) that extends continuously without an interface from an upper surface of the first dielectric layer (16) distal from the substrate (10) to a lower surface of the first dielectric layer (16) facing the substrate (10); 
a second dielectric layer (24) over the first dielectric layer (16); 
a conductive line (12) in the first dielectric layer (16), the conductive line (12) comprising a first conductive material (12), an upper surface of the conductive line (12) distal from the substrate (10) being disposed between the upper surface of the first dielectric layer (16) and the lower surface of the first dielectric layer (16); 
a metal cap (14) in the first dielectric layer (16) and over the conductive line (12), the metal cap (14) comprising a second conductive material (14) different from the first conductive material (12), an upper surface of the metal cap (14) distal from the 
a via in the second dielectric layer (24) and physically connected to the metal cap (14), the via comprising the second conductive material (34) (see Figures 1-10); 
(22) wherein a lower surface of the metal cap (14) facing the substrate (10) physically contacts the conductive line (12) (see Figures 1-10); 
(25) wherein a first material density of the via is higher than a second material density of the metal cap (14) (see Figures 1-10).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. Pat. No. 5,451,543) OR Tsai et al. (U.S. Pat. No. 6,156,640) OR Jang et al. (U.S. Pat. App. Pub. No. 2004/0147100) in view of Xu et al. (U.S. Pat. App. Pub. No. 2020/0058585).
OR Tsai OR Jang teaches all the claimed limitations except for selecting specifically wherein the first conductive material is cobalt, and the second conductive material is tungsten.  However, Xu discloses, as displayed in Figures 1-15, a semiconductor device with (6) wherein the first conductive material is cobalt, and the second conductive material is tungsten (see [0039]. Figures 1-15). 
Woo OR Tsai OR Jang and Xu are both analogous art because both are directed to a semiconductor devices including a conductive and metal cap and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Xu into Woo OR Tsai OR Jang because they are from the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Woo OR Tsai OR Jang and Xu to enable the material of Woo OR Tsai OR Jang  according to Xu, because the selection of known materials based on its suitability for its intended use is supported by a prima facie obviousness. See MPEP 2144.07.

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. Pat. No. 5,451,543) in view of Jang et al. (U.S. Pat. App. Pub. No. 2004/0147100) and further in view of Tsai et al. (U.S. Pat. No. 6,156,640).
Woo teaches the above outlined features except for further comprising an etch stop layer between the first dielectric layer and the second dielectric layer, wherein the via extends through the etch stop layer; wherein the via has an inner portion and an outer portion around the inner portion, the outer portion in physical contact with the (8) further comprising an etch stop layer (22) between the first dielectric layer (16) and the second dielectric layer (24), wherein the via extends through the etch stop layer (22) (see Figures 1-10). Woo and Jang teach all the claimed limitations except that wherein the via has an inner portion and an outer portion around the inner portion, the outer portion in physical contact with the second dielectric layer, wherein the outer portion of the via and the inner portion of the via comprise the second conductive material, and a first material density of the outer portion is higher than a second material density of the inner portion. Furthermore, Tsai discloses, as seen in Figures 3-8, a damascene process having (27) wherein the via has an inner portion and an outer portion around the inner portion, the outer portion in physical contact with the second dielectric layer (112), wherein the outer portion of the via and the inner portion of the via comprise the second conductive material (118), and a first material density of the outer portion is higher than a second material density of the inner portion (see Figures 3-8). Woo, Jang and Tsai are analogous art because both are directed to a semiconductor devices including a conductive and metal cap and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Jang into Woo because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Woo and Jang (accordance with the teaching of Tsai) since it has been held to be within the general skill of a worker in the art to select a known features of forming a barrier layer on the basis of its suitability for the intended use as a matter of obvious design choice.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pat. No. 6,156,640) in view of Jang et al. (U.S. Pat. App. Pub. No. 2004/0147100).
Tsai teaches the above outlined features except for further comprising an etch stop layer between the first dielectric layer and the second dielectric layer, wherein the via extends through the etch stop layer.  However, Jang discloses, as seen in Figures 1-10, a damascene process with (8) further comprising an etch stop layer (22) between the first dielectric layer (16) and the second dielectric layer (24), wherein the via extends through the etch stop layer (22) (see Figures 1-10). Tsai and Jang are both analogous art because both are directed to a semiconductor devices including a conductive and metal cap and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Jang into Tsai because they are from the same field of endeavor.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tsai (accordance with the teaching of Jang) since it has been held to be within the general skill of a worker in the art to select a known features of forming a barrier layer on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 10, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pat. No. 6,156,640) in view of Yang et al. (U.S. Pat. App. Pub. No. 2016/0218035).
Tsai teaches the above outlined features except for further comprising a barrier layer between the conductive feature and the first dielectric layer; further comprising a barrier layer extending along sidewalls of the conductive line between the conductive (10) further comprising a barrier layer (107) between the conductive line (103) and the first dielectric layer (105A) (see Figures 10-11); (14) further comprising a barrier layer (107) between the conductive feature (103) and the first dielectric layer (105A) (see Figures 10-11); (24) further comprising a barrier layer (107) extending along sidewalls of the conductive line between the conductive line (103) and the first dielectric layer (105A), wherein there is no barrier layer along sidewalls of the metal cap between the metal cap (101) and the first dielectric layer (105) (see Figures 10-11). Tsai and Yang are both analogous art because both are directed to a semiconductor devices including a conductive and metal cap and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Yang into Tsai because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Tsai (accordance with the teaching of Yang) since it has been held to be within the general skill of a worker in the art to select a known features of forming a barrier layer on the basis of its suitability for the intended use as a matter of obvious design choice.

s 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Pat. App. Pub. No. 2004/0147100) in view of Yang et al. (U.S. Pat. App. Pub. No. 2016/0218035).
Jang teaches the above outlined features except for further comprising a barrier layer between the conductive line and the first dielectric layer; further comprising a barrier layer extending along sidewalls of the conductive line between the conductive line and the first dielectric layer, wherein there is no barrier layer along sidewalls of the metal cap between the metal cap and the first dielectric layer. However, Yang discloses, as shown in Figures 10-11, an interconnect structure with (10) further comprising a barrier layer (107) between the conductive line (103) and the first dielectric layer (105A) (see Figures 10-11); (24) further comprising a barrier layer (107) extending along sidewalls of the conductive line between the conductive line (103) and the first dielectric layer (105A), wherein there is no barrier layer along sidewalls of the metal cap between the metal cap (101) and the first dielectric layer (105) (see Figures 10-11). Jang and Yang are both analogous art because both are directed to a semiconductor devices including a conductive and metal cap and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Yang into Jang because they are from the same field of endeavor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Jang (accordance with the teaching of Yang) since it has been held to be within the general skill of a worker in the .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. Pat. App. Pub. No. 2004/0147100) in view of Tsai et al. (U.S. Pat. No. 6,156,640).
Jang teaches the above outlined features except for wherein the second conductive material extends continuously without an interface from an upper surface of the via distal from the substrate to a lower surface of the metal cap ( contacting the conductive line; wherein the via has an inner portion and an outer portion around the inner portion, the outer portion in physical contact with the second dielectric layer, wherein the outer portion of the via and the inner portion of the via comprise the second conductive material, and a first material density of the outer portion is higher than a second material density of the inner portion. However, Tsai discloses, as seen in Figures 3-8, a damascene process having (26) wherein the second conductive material (118) extends continuously without an interface from an upper surface of the via distal from the substrate (100) to a lower surface of the metal cap (108) contacting the conductive line (102) (see Figures 3-8); (27) wherein the via has an inner portion and an outer portion around the inner portion, the outer portion in physical contact with the second dielectric layer (112), wherein the outer portion of the via and the inner portion of the via comprise the second conductive material (118), and a first material density of the outer portion is higher than a second material density of the inner portion (see .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6, 8-15, 21-22 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        April 10, 2021